Broyles, ó. J.
1. The exceptions pendente lite (complaining of the overruling of a demurrer to the indictment) cannot-be considered, as the main bill of exceptions contains no assignment of error upon the exceptions pendente lite or upon the judgment of the court overruling the demurrer. Nor can the overruling of a demurrer to an indictment be a ground of a motion for a new trial.
2. The verdict was authorized by the evidence, and none of the grounds of the amendment to the motion for a new trial which were approved by the court (the disapproved grounds not being considered) requires a reversal of the judgment below.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.